Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/09/2021 has been entered. Claim 12 is canceled and claim 25 is newly added. Claims 1-11 and 13-25 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered. Applicant argues that the prior art fails to teach the amended limitation as currently presented. The examiner respectfully disagrees, the prior art teaches the amended limitations as substantially shown below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckhardt (US 4, 543,787) hereinafter Eckhardt.
Regarding Claim 1 Eckhardt teaches A control system for a hydraulic axial displacement machine (2), comprising: a spool (see Fig below) , a spool actuator (solenoid), a pivotal feedback arm  (see Fig below)(see Fig below), a spring (see Fig below) , and a feedback piston (see Fig below), the spool (see Fig below) being coupled to the spring (see Fig below) and adapted to move axially with the feedback piston (see Fig below) between a charging position and a neutral position (Fig 1), 

Regarding Claim 2 Eckhardt teaches wherein when a drive command signal is transmitted to the spool (see Fig below), the spool (see Fig below) is adapted to respond to the drive command signal by moving axially to the charging position in which a pressure input line is in fluid communication with a servo-piston charge line.
Regarding Claim 3 Eckhardt teaches wherein the spool actuator (solenoid) is adapted to move the spool (see Fig below) to the charging position.
Regarding Claim 4 Eckhardt teaches wherein the spool actuator (solenoid) includes a solenoid adapted to receive electrical drive command signals (fig 1).
Regarding Claim 5 Eckhardt teaches wherein a drive command signal is transmitted to the spool (see Fig below) in the form of a pressure increase in a pilot pressure line (see Fig below) that axially moves the spool (see Fig below) to the charging position (Fig 1).
Regarding Claim 10 Eckhardt teaches further comprising, for each feedback piston (see Fig below), an axial movement stopper (cylinder end) that engages the piston in the neutral position and prevents the feedback piston (see Fig below)from moving beyond the neutral position under a return force of the spring (see Fig below) towards the neutral position (Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt in view of Oikawa et al. (US 2009/0224192 A1) hereinafter Oikawa.
Regarding Claim 13 Eckhardt teaches all the limitations of the claimed invention as substantially shown above but fails to teach the particulars of the valve arrangement comprising a spool-spring coupler adapted to abut the spring on a first side of the spool-spring coupler and the spool on a second side of the spool-spring coupler.
However, Okikawa discloses an electromagnetic valve (10, 100) (Fig 1 and 20a) comprising a spool-spring coupler (42a) adapted to abut the spring (72) on a first side of the spool-spring coupler (42a) and the spool (40) on a second side of the spool-spring coupler (42) (Fig 1 and 20a). Okikawa states such a valve assembly provides enhanced –operational responsiveness (Par.0012). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Eckhardt to include the teachings of Okikawa by forming the valve arrangement of Eckhardt to include a spool-spring coupler adapted to abut the spring on a first side of the spool-spring coupler and the spool on a second side of the spool-spring coupler. Doing so will result in having an improved operational responsiveness. 
Regarding Claim 14 Eckhardt as modified above by Okikawa teaches further comprising a cage (18a) adapted to at least partially house the spool (40), the spring (72), the feedback piston, and the spool actuator (Fig 1).
Regarding Claim 15 Eckhardt as modified above teaches teaches wherein the cage defines (18a) a spoolcavity that at least partially receives the spool (see Fig below) (Fig 1).

Allowable Subject Matter
Claims 11, 16-19 are objected to would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-9 and 20-25 are allowed.  

    PNG
    media_image1.png
    939
    687
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIY TEKA/             Primary Examiner, Art Unit 3745